Citation Nr: 1819321	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO. 15-02 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disability.

2. Entitlement to service connection for a cervical spine disability.

3. Entitlement to service connection for a lumbar spine disability, claimed back disorder.

4. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5. Entitlement to a rating in excess of 20 percent for residuals of recurrent dislocation of the left shoulder.

6. Entitlement to a rating in excess of 10 percent for tinnitus.

7. Entitlement to a rating in excess of 10 percent for a scar on the left upper extremity.

8. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to May 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and August 2014 rating decisions issued by RO. The Board remanded the appeal in March 2016 for further development of the record. 

The appeal originally included the issue of entitlement to service connection for a skin disorder. In July 2017, the RO granted service connection for dermatitis and assigned a non-compensable rating effective March 30, 2012. The Veteran filed a Notice of Disagreement (NOD) with the assigned non-compensable rating in August 2017. See Grantham v. Brown, 114 F.3d 1156  (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability). The RO issued a Statement of the Case in February 2018. The period to perfect this appeal has not expired.

VA has provided all appropriate notification and assistance to the Veteran in the development of the claims. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for the appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. In a November 2001 rating decision, the Agency of Original Jurisdiction (AOJ) denied a claim of service connection for a bilateral foot disability; the Veteran did not perfect an appeal to this decision. New and material evidence was not received within one year of notification. 

2. The material added to the record after the November 2001 rating decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 

3. The Veteran's current cervical spine disability is not attributable to disease or injury sustained during his period of service.

4. The Veteran's current lumbar spine disability is not attributable to disease or injury sustained during his period of service and degenerative arthritis of the lumbar spine was not manifest within one year of separation from service.

5. The Veteran does not have PTSD.

6. The Veteran's current acquired psychiatric disorder is not attributable to disease or injury sustained during his period of service.

7. Flexion of the Veteran's left shoulder is limited to at most 85 degrees; abduction of the left shoulder is limited to at most 80 degrees.

8. An increased rating higher than 10 percent is not assignable for service-connected tinnitus in accordance with the provisions of Diagnostic Code 6260. 

9. The left upper extremity scar is superficial and not painful or unstable and at most measured 13.3 by .2 cm. 

10. The service-connected disabilities are not shown to preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSIONS OF LAW

1. The November 2001 rating decision that denied service connection for a bilateral foot disability is final. 38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1103 (2017). 

2. The evidence received subsequent to November 2001 rating decision denying service connection for a bilateral foot disability is not new and material and the claim is not reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

3. The criteria for service connection for a cervical spine disability are not met. 38 U.S.C. §§ 1110, 1154 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4. The criteria for service connection for a lumbar spine disability are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

5. The criteria for service connection for an acquired psychiatric disorder are not met. 38 U.S.C. §§ 1110, 1154 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

6. The criteria for a rating in excess of 20 percent for the service-connected residuals of recurrent dislocation of the left shoulder have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5201 (2017).

7. The claim for an increased rating higher than 10 percent for service-connected tinnitus must be denied by law. 38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §4.87, Diagnostic Code 6260 (2017); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

8. The criteria for a rating in excess of 10 percent for scar of the left upper extremity are not met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2017).

9. The criteria for the assignment of a TDIU rating are not met. 38 U.S.C. 
§§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening of Claims - New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C. §§ 7104(b), 7105(c) (2012). The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for the reopening of claims. The Court of Appeals for Veterans Claims (Court) noted that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Veteran's claims of service connection for a bilateral foot disability in a November 2001 rating decision. In particular, the RO found that there was no chronic foot disability documented in the service treatment records or subsequent to service. 

The evidence in November 2001 included all the service treatment records and medical evidence submitted in conjunction with his claim for service connection. A bilateral foot disability was not diagnosed. The Veteran was informed of this decision and apprised of his appellate rights, but he did not perfect a timely appeal. Therefore, the November 2001 rating decision became final. 38 C.F.R. § 20.1103. 
 
In June 2010, the Veteran requested that his claim be reopened. The evidence received since the November 2001 rating decision includes lay statements submitted by the Veteran reiterating his previously rejected assertions that he has a current bilateral foot disability that had onset due to event or incident of his period of service. Also received are additional medical records. 

The statements are cumulative in nature and repetitive of his previous assertions. The more recent treatment records do not serve to support his lay assertions that he has a current bilateral foot disability that onset due to event or incident of his period of service. These more recent treatment fail to demonstrate evidence of a current bilateral foot disability. Thus, these more recent treatment records fail to demonstrate that the Veteran has a current bilateral foot disability that had onset due to disease or injury sustained during his period of service. This evidence is cumulative.

The lack of a diagnosis of a current disability is the basis for this continued denial of his claim. For these reasons, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claims of service connection for a bilateral foot disability.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, arthritis is a chronic disease. 38 U.S.C. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b).

Cervical and Lumbar Spine Disabilities

The Veteran contends that he has cervical and lumbar spine disabilities that onset due to event or incident of his period of service. The service treatment records contain no complaints of, treatment for or diagnosis of a cervical or lumbar spine disability. 

Findings of a February 2000 lumbar spine CT scan showed degenerative disc space changes at L5-S1 and an apparent large partially calcified central and right sided disc herniation. An April 2000 private treatment reflects that in February 2000, the Veteran injured his back lifting a tray of mail while working in the Post Office. He complained of severe back pain that radiated to the right lower extremity. He was sent for physical therapy and reported that the therapy had helped slightly and medication was not helping much at all. He was instructed to continue with physical therapy and was prescribed a new medication.

Findings of a September 2007 cervical spine MRI showed prominent cervical disc herniations at C4-5, C5-6 and C6-7.

A July 2013 private treatment record documents the Veteran's complaint of worsening lumbar spine pain and cervical spine pain with movement of the neck. The examiner indicated that the Veteran carried heavy loads during his period of service which put a lot of stress at the column area causing inflammatory changes and promoting long-term degenerative problems. The examiner concluded that as a result, there was loss of correct alignment and loss of curvature of cervical and thoracolumbar spine lordosis which put more stress on one side of the vertebras and could lead to the current disc bulging and herniation with degenerative problems.

The August 2016 report of VA neck/cervical spine examination documents a diagnosis of cervical spine disc herniation at C4-C5, C5-C6 and C6-C7. The Veteran complained of progressively worsening neck pain for the past several years. The physician opined that the Veteran's claimed cervical spine disability was less likely than not incurred in or caused by an in-service injury, event or illness. The physician explained there was no evidence of a cervical spine disability in service or within two years of the Veteran's discharge from service. Thus, the physician concluded that the Veteran's cervical spine disability was not related to his period of active service.

The August 2016 report of VA back/thoracolumbar spine examination documents diagnoses of degenerative arthritis of the spine and lumbar spondylosis. The Veteran asserted that his lumbar spine disability onset from heavy lifting performed during his period of service. The physician opined that the Veteran's claimed lumbar spine disability was less likely than not incurred in or caused by an in-service injury, event or illness. The physician explained there was no evidence of complaints of, treatment for or diagnosis of a lumbar spine disability during the Veteran's period of service. The physician concluded that the Veteran's lumbar spine disability was due to aging.

The June 2017 report of VA neck/cervical spine examination reflects the physician's opinion that the Veteran's current cervical spine disability was less likely as not related to his period of service. The physician explained there was no evidence of complaints of, treatment for or diagnosis of a cervical spine disability during the Veteran's period of service and the current cervical spine disability was diagnosed many years after his discharge from service. The physician concluded that the Veteran's cervical spine disability was due to the normal progression of the aging process. Noting the July 2013 private treatment record that found a nexus between the Veteran's cervical spine disability and his period of service, the physician observed that the private physician did not review the service treatment records or perform physical examination.

The June 2017 report of VA back/thoracolumbar spine examination reflects the physician's opinion that the Veteran's current lumbar spine disability was less likely than not incurred in or caused by an in-service injury, event or illness. The physician explained that despite the Veteran's complaints that he was an infantryman and had to do lots of physical exercise and other soldiering activities, his treatment records were silent for any complaints of, treatment for or diagnosis of a lumbar spine disability during his period of service or during the ensuing years after his discharge from service. The Veteran was involved in a work related incident when he tried to prevent trays of letters from falling and felt an immediate tearing pain and "locking of his back" in approximately the year 2000. The physician concluded that the Veteran's current lumbar spine disability less likely onset during his period of service and was at least as likely as not related to the work place injury the Veteran sustained. The physician noted that the Veteran filed a claim of service connection for shoulder, skin and throat disabilities in October 1975 but conspicuously did not include a claim for a back disability. Further, the physician noted that the Veteran did not file a claim for service connection for a back disability until many years after his separation from service and after his workplace mailroom injury. 

Though the Veteran has current cervical and lumbar spine disabilities, the preponderance of the evidence is against a finding of a linkage between the onset of the cervical and lumbar spine disabilities and a period of service. Rather, the more probative evidence shows that the current cervical spine disability had no etiological relationship to an in-service injury, having onset many years after service consistent with the Veteran's normal aging process. The more probative evidence also shows that the current lumbar spine disability had no etiological relationship to in-service injury, having onset many years after service consistent with the Veteran's normal aging process and injury sustained in a workplace accident in February 2000 (See August 2016 and June 2017 VA examination reports). See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). (The passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection).

The Board has considered the statements provided by the private physicians in July 2013. To the extent the statements represent evidence in favor of the claims the Board affords them little probative value because they appear to be based on a history provided by the Veteran. LeShore v. Brown, 8 Vet. App. 406 (1995) (mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474 (1993); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (medical evaluation that is merely a recitation of a veteran's self-reported and unsubstantiated history has no probative value). 

The more probative opinions are the opinions offered by the VA physicians in August 2016 and June 2017. The Board has the authority to and affords more probative weight to the opinion of the VA physicians in August 2016 and June 2017. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 
 
Additionally, there is no evidence of lumbar spine arthritis in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease (arthritis) entity were not noted. Further, there is no demonstration of continuity of symptomatology or evidence of arthritis within one year of separation from service. Thus, service connection for the lumbar spine disability cannot be awarded on a presumptive basis. 38 U.S.C. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The Veteran is not competent to link his cervical and lumbar spine disabilities to service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

The Veteran is competent to describe events of his period of service. However, he is a lay person and is not competent to establish that his current cervical and lumbar spine disabilities onset as a result of any in-service event or injury. The Veteran is not competent to offer an opinion as to etiology of any current cervical or lumbar spine disability. The question regarding the etiology of such a disability is a complex medical issue that cannot be addressed by a layperson. For these reasons, his allegations are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

The claims of entitlement to service connection for cervical and lumbar spine disabilities must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Acquired Psychiatric Disorder, to include PTSD and depression

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor. 38 C.F.R. § 3.304(f). If a PTSD claim is based on military sexual trauma or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304 (f)(5) (2017).

Service treatment records contain no documentation of complaints of or treatment for an acquired psychiatric disorder.

An October 2003 private psychiatric report documents the Veteran's report that he felt "harassed" by a sergeant during his period of service. The Veteran alleged that his sergeant would go out of his way to humiliate him. On one occasion others in his unit threw the sergeant into the river and the Veteran feared that the sergeant was going to kill him out of retribution. After that incident, he became very nervous and complained of persistent anxiety, fear and sleep difficulties. 

The Veteran was a US Postal Service clerk and reported that he experienced job related difficulties due to his paranoid perception. He had significant occupational problems and felt that his co-workers wanted to eliminate him. Due to the fact that he often felt paranoid, he sought treatment at the VA medical center. The Veteran complained of nervousness, sadness, flashbacks, lack of energy, fear, worry, palpitation, desperation, poor concentration, irritability, auditory hallucinations, disorientation, confusion and anger. He was suspicious about his co-workers and felt very paranoid. He also reported that he had trouble sleeping because of frequent nightmares about the incident in service when he feared the sergeant would kill him out of retribution.

On examination, Axis I diagnoses were PTSD, not combat related and chronic, paranoid schizophrenia and recurrent major depression. The examiner opined that the Veteran's severe and chronic neuropsychiatric illness was related to his military service and had been impairing his ability to adjust to normal social and occupational activities.

The June 2008 Report of VA mental disorders examination reiterates the Veteran's report that he had problems with a sergeant during his period of service. On mental status examination, the psychiatrist concluded that the Veteran did not meet the DSM-IV stressor criterion or DSM-IV criteria for a diagnosis of PTSD. The Axis I diagnosis rendered was severe recurrent major depression without psychotic features.

The February 2009 VA examination addendum reflects the psychiatrist's opinion that the Veteran did not meet the criteria for a diagnosis of PTSD. The psychiatrist explained that the Veteran's claimed stressor of being harassed by a sergeant, was not a life threatening event, death or serious injury. Further, his reaction to the event was not horror, hopelessness, or intense fear. Rather it was anger. In addition, he did not show any avoidance behavior as he recalled the specific event with his sergeant and did not feel detached or estranged. He had a broad range of affect. The psychiatrist noted that the Veteran did experience persistent symptoms of increasing arousal such as irritability, sleep difficulty and exaggerated startle response. However, the psychiatrist explained those symptoms could be attributable to many mental conditions. 

The May 2009 VA examination addendum documents the psychiatrist's assessment that (1) the Veteran was never exposed to a traumatic event in which he experienced, witness or was confronted with an event that involved actual or threatened death or serious injury or a threat to the physical integrity of himself or others; (2) the Veteran's response did not involve intense fear or horror; (3) the claimed event was not persistently re-experienced by recurrent and intrusive distressing recollection of the event; (4) the Veteran did not act as if the traumatic event were recurring; (5) the Veteran did not experience intense psychological distress at exposure to internal cues that symbolize or resemble an aspect of the traumatic event; (6) the Veteran did not display avoidant behavior; (7) the Veteran never displayed markedly diminished interest or avoid participation in significant activities; (8) he never showed restricted range of affect or sense of foreshortened future; (9) the Veteran did display hypervigilance, irritability and poor impulse control, all symptoms shared by several mental disorders and not specific to PTSD; (10) he had a productive and affective life. The psychiatric found that it was conclusive that the Veteran did not meet the DSM-IV stressor criteria and also did not meet the DSM-IV criteria for a diagnosis of PTSD.

A February 2012 psychiatric statement reflects that the Veteran has multiple psychiatric symptoms, including nervousness, lack of energy, fear, nightmares, flashbacks, worry, desperation, poor concentration, irritability, confusion, muscle tension, insomnia and anger. The psychiatrist noted that the Veteran experienced a traumatic event in service when he was threatened by a sergeant who wanted to kill him. The psychiatrist indicated that the event involved threatened death and serious injury to himself and others. The psychiatrist opined that the claim demonstrated a plausible relationship between the current conditions and the Veteran's military service. The psychiatrist rendered Axis I diagnoses of PTSD, recurrent major depression and generalized anxiety disorder, all "related to military service."

A July 2013 private treatment record reflects that the Veteran had a history of high nervous problem. The Veteran complained of sleep problems, nightmares and flashbacks of incidents he had with a sergeant during his period of service. He was nervous and in an adaptive attempt he made the effort to avoid recollection of the events. He was irritable and anxious and became upset when reminded of the traumatic event. Reportedly, he had a marked decreased interest and pleasure in most of his usual activities.

The examiner stated that the Veteran had several incidents during service with a sergeant that did not like him and subjected him to unjustified punishments and harder duties. The Veteran got very angry and anxious about the incident and was not able to manage as time passed. The examiner indicated that the Veteran should undergo evaluation as it was at least as likely as not that his nervous problems were service-connected. 

The August 2016 Report of VA PTSD examination reflects that the Veteran does not have a diagnosis of PTSD that conforms to the DSM-5 criteria. Diagnosis of unspecified depressive disorder was rendered. The Veteran reiterated that he had been harassed by a sergeant during his period of service and that harassment caused his mental disorder. The Veteran also alleged that he was attacked by a returning Vietnam veteran and had to be operated on due to the injuries he sustained to his shoulder. Finally, the Veteran reported that a fellow soldier took a grenade launcher into the non-commissioned officer (NCO) club and there was an explosion as he was leaving and several soldiers were wounded. However, the psychologist noted there was no documentation of that event. 

The psychologist explained that the Veteran's symptoms did not meet DSM-5 criteria for a diagnosis of PTSD. The Veteran simply did not meet the stressor criteria. Thus, there could be no diagnosis of PTSD.

Further, the psychologist concluded that the Veteran's unspecified depressive disorder was not related to his military service because there was no nexus between his service and the development of his symptoms. The psychologist explained that subsequent to the Veteran's period of service he was able to study, marry and work without impairment of social and/or occupational endeavors. Thus, the psychologist opined that the Veteran's acquired psychiatric disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.

The June 2017 Report of VA PTSD examination reflects that the Veteran does not have a diagnosis of PTSD that conforms to the DSM-5 criteria. Diagnosis of severe, recurrent major depressive disorder was rendered. The psychiatrist indicated that she was unable to complete the medical opinion due to the unavailability of VBMS.

The August 2017 VA examination addendum reflects the psychiatrist's opinion that the claimed psychiatric disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The psychiatrist explained that the Veteran's service treatment records and post-service treatment records were negative for treatment for a psychosis. The psychiatrist noted that the Veteran was obsessed about the incident that happened with his sergeant but explained his repetitive nightmares and memories of the incident were not evidence of an acute psychosis.

While non-medically trained veterans are competent to testify as to matters of subject to lay observation, the question of whether a Veteran has PTSD based on a claimed in-service stressor is the type of medical issue as to an internal, non-observable process as to which lay testimony is not competent. See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("[I]t is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); 38 C.F.R. § 3.304(f) (specifically requiring medical evidence diagnosing PTSD). Consequently, the Veteran's statements as to whether he has PTSD are not competent. 

The October 2003 and February 2012 private psychiatric evaluation reflects a diagnosis of PTSD. However, the June 2008, February 2009 and May 2009 Reports of VA examination document that the Veteran did not meet the DSM-IV stressor criteria and also did not meet the DSM-IV criteria for a diagnosis of PTSD. The August 2016 and June 2017 Reports of VA examination reflect that the Veteran does not have a diagnosis of PTSD that conforms to the DSM-5 criteria. 

The more probative evidence establishes that the Veteran does not have PTSD. Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Clemons also stands for the proposition that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness. Id at 4-5. In this case, the August 2016 and June 2017 VA examination reports reflect that the Veteran has also been diagnosed with another acquired psychiatric disorder, depressive disorder. Though the Veteran may have an acquired psychiatric disorder, the preponderance of the evidence is against a finding of a linkage between the onset of the current acquired psychiatric disorder and a period of service. Rather, the most probative evidence shows that the Veteran's current acquired psychiatric disorder had no etiological relationship to a period of service.

The Board has considered the statements provided by the private examiners in October 2003, that the Veteran's severe and chronic neuropsychiatric illness was related to his military service and had been impairing his ability to adjust to normal social and occupational activities; February 2012, that the Veteran's psychiatric disorder was related to military service; and, July 2013, that it was at least as likely as not that his nervous problems were service-connected. To the extent these statements represent evidence in favor of the claim the Board is affording them little probative value because they appear to be based on a history provided by the Veteran. LeShore v. Brown, 8 Vet. App. 406 (1995) (mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474 (1993); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (medical evaluation that is merely a recitation of a veteran's self-reported and unsubstantiated history has no probative value). 

The May 2009 VA examination report showed that the Veteran never displayed markedly diminished interest or avoided participation in significant activities and had a productive and affective life. Further, the August 2016 VA examination reflects the psychologist's conclusion that the Veteran's unspecified depressive disorder was not related to his military service because there was no nexus between his service and the development of his symptoms given that subsequent to his period of service he was able to study, marry and work without impairment of social and/or occupational endeavors.

The more probative opinions are the opinions offered by the VA psychologist and psychiatrist in August 2016 and August 2017. The Board has the authority to and affords more probative weight to the opinion of the VA psychologist and psychiatrist offered in August 2016 and August 2017. See Madden v. Gober, 125 F.3d at 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. at 470-71 (1993); Owens v. Brown, 7 Vet. App. at 433 (1995); Wensch v. Principi, 15 Vet. App. at 367 (2001). 

The Veteran is competent to describe circumstances of his period of service. However, he is a lay person and is not competent to establish that his current acquired psychiatric disability onset as a result of any in-service event. The Veteran is not competent to offer an opinion as to etiology of any current acquired psychiatric disability. The question regarding the etiology of such a disability is a complex medical issue that cannot be addressed by a layperson. For these reasons, his allegations are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

Accordingly, service connection for an acquired psychiatric disorder is denied.


Increased Rating 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

Left Shoulder

The rating for the Veteran's right shoulder disability has been assigned pursuant to diagnostic code (DC) 5201. Under DC 5201, a 20 percent rating contemplates limitation of motion of the arm at shoulder level (for both major and minor extremity) and midway between side and shoulder level (minor extremity). A rating of 30 percent rating requires limitation of motion of the arm midway between side and shoulder level (major extremity) and to 25 degrees from side (minor extremity). A 40 percent rating is assigned for limitation of motion of the arm to 25 degrees from the side (major extremity). 38 C.F.R. § 4.71a, DC 5201. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

In July 2013, the Veteran filed his claim for an increased rating for his left shoulder disability. 

The May 2014 Report of VA examination reflects the Veteran's complaint of worsening left shoulder pain and decreased range of motion of the left shoulder. He complained of decreased strength in his left shoulder and radiation of left shoulder pain into the neck. The Veteran was ambidextrous. He reported that he was unable to lift his left arm to shoulder height or lift heavy objects during left shoulder flare-ups of pain. Additionally, he reported that he had difficulty with self-care such as shaving during flare-ups of shoulder pain.

Objectively, range of motion findings of the left shoulder were as follows: flexion to 90 degrees (with objective evidence of painful motion beginning at 70 degrees) and abduction to 90 degrees (with objective evidence of painful motion beginning at 65 degrees). The Veteran experienced weakened movement, excess fatigability pain on movement and pain; however, there was no additional limitation in range of motion with repetitive use testing. The Veteran demonstrated guarding of the left shoulder and there was slight decrease in muscle strength testing. There was no ankylosis of the left shoulder.

The physician commented that the Veteran experienced no pain flare-up during the examination. However, the physician noted that pain could significantly limit functional ability during a pain flare up or when the shoulder was used repetitively over a period of time. While the Veteran did demonstrate evidence of pain on examination, there was no weakness, fatigability or incoordination. As the Veteran was not experiencing a flare of pain a change in range of motion findings during flare-ups of pain could not be measured.

The June 2017 Report of VA examination reflects the Veteran's complaint of left shoulder pain which limited his ability to carry moderate to heavy objects or perform household activities that required arm elevation above chest level. He used medication with fair relief. He reported that he was right hand dominant. 

Objectively, range of motion findings of the left shoulder were as follows: flexion from 0 to 85 degrees with pain; abduction from 0 to 80 degrees with pain; internal rotation from 0 to 90 degrees; and, external rotation from 0 to 65 degrees. There was no evidence of pain with weight bearing. He exhibited tenderness to palpation at the deltoid area. He was able to perform repetitive use testing and there was no additional functional loss or range of motion loss on repetitive use testing. Muscle strength testing was slightly diminished (4/5) but there was no muscle atrophy in the left shoulder. He did not have left shoulder ankylosis. Hawkins' Impingement test and Empty-can test were positive. He did not have impairment of the humerus. The physician indicated that there was no pain with non-weight bearing (at rest). There was pain with passive range of motion but it did not result in or cause functional loss. There was no pain with weight bearing. 

There is no evidence of limitation of motion of the left arm midway between side and shoulder level (approximately 45 degrees). Rather, the evidence at most shows that the Veteran's abduction of the left shoulder was limited to 80 degrees. Thus a rating in excess of 20 percent is not warranted. Ankylosis or impairment of the humerus is not demonstrated; therefore, a rating in excess of 20 percent under Diagnostic Codes 5200 and 5202 is not warranted either.

The May 2014 and June 2017 reports of VA examination reflect that the Veteran experienced no additional limitation in range of motion with repetitive use testing. In addition, the June 2017 report of VA examination reflects that though the Veteran experienced pain with passive range of motion, it did not result in or cause functional loss. Correia v. McDonald, 28 Vet. App. 158, 168 (2016). The preponderance of the evidence is against a rating in excess of 20 percent and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C. § 5107(b).

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 369-70  (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Tinnitus

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2017). 

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court reversed a Board decision that found that, under pre-June 2003 regulations, no more than a single 10-percent rating could be provided for tinnitus, whether perceived as bilateral or unilateral. The Court held that pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required that VA assign separate 10-percent ratings for "bilateral" tinnitus where it was perceived as affecting both ears. 

VA appealed the Court's decision in Smith to the United States Court of Appeals for the Federal Circuit (Federal Circuit). The Federal Circuit reversed the Court's decision in Smith and affirmed VA's long-standing interpretation of Diagnostic Code 6260, which limited the rating of tinnitus to a single 10 percent evaluation. See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

The 10 percent rating is the maximum schedular rating the Veteran can receive for his service-connected tinnitus. Further, the Board finds no other applicable diagnostic code on which a higher rating for the service-connected tinnitus could be assigned. See 38 C.F.R. § 4.87. The claim for an increased rating for the service-connected tinnitus must be denied in this case. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit). 

Left Upper Extremity Scar

The rating for the Veteran's left upper extremity scar has been assigned pursuant to diagnostic code (DC) 7804. Under DC 7804, a 10 percent rating contemplates one or two scars that are unstable or painful. A rating of 20 percent is warranted for three of four scars that are unstable or painful. A 30 percent rating is assigned for five or more scars that are unstable or painful. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, DC 7804. 

The July 2014 Report of VA examination documents that the Veteran had a left upper extremity scar that was linear and measured 12 cm by .1 cm. The scar was not painful or unstable. The scar resulted in no limitation of function and caused no other pertinent physical findings, complications, conditions, signs and/or symptoms.

The June 2017 Report of VA examination documents that the Veteran had a left upper extremity scar that was superficial and non-linear and measured 13.3 cm by .2 cm. The scar resulted in no limitation of function and did not impact the Veteran's ability to work.

The evidence demonstrates that the Veteran's left upper extremity scar is superficial and did not result in limitation of function of the affected part. Furthermore, the scar was not painful or unstable. The symptoms are adequately contemplated by the assigned 10 percent rating. 

Thus, the Board finds that a rating in excess of 10 percent for scar of the left upper extremity is not warranted.

TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or, as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

In this case, service-connection is currently in effect for right shoulder impingement syndrome) (30 percent disabling), post-operative residuals of recurrent dislocation of the left shoulder (20 percent disabling), residual scar of the left upper extremity (10 percent disabling), tinnitus (10 percent disabling) and dermatitis (0 percent disabling); the combined rating for all of these service-connected disabilities is 60 percent. 

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. 

The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose, 4 Vet. App. at 363.

The May 2014 VA shoulder and arm conditions examination reflects that the Veteran's right and left shoulder disabilities effect his ability to work. The physician concluded that the Veteran was less likely than not unemployable. However the physician noted that the Veteran had the following restrictions: he should not lift or perform strenuous activities above shoulder height or past 45 degrees of external rotation using his left arm; he should not lift objects weighing 10 pounds or more above shoulder height; and, he should not perform overhead throwing motion with left or right shoulder upper extremity to perform job tasks.

The May 2014 VA hearing loss and tinnitus examination reflects that the Veteran's tinnitus impacted his ordinary conditions of daily life, including his ability to work given that it caused concentration difficulties. The July 2014 VA scars examination reflects that the Veteran's left upper extremity scar had no impact on his ability to work.

The August 2016 VA scars examination reflects that the Veteran was able to obtain and secure a financially gainful job of regular type. The August 2016 VA skin diseases examination reflects that the Veteran's skin conditions did not impact his ability to work.

An August 2016 VA examination addendum reflects that the Veteran has limitation of range of motion due to his service-connected shoulder disabilities with pain accompanying any effort to lift his arm or hold onto objects with his right or left arm. The physician stated that the Veteran was limited in reaching to shoulder height or above or lifting, pushing, pulling or carrying objects that weigh 10 pounds or more or performing activities that required rapid upper extremity movement.

A June 2017 VA examination opinion reflects the physician's opinion that the Veteran's service-connected disabilities less likely than not render the Veteran unable to obtain or retain substantially gainful employment consistent with his education and occupational history. The physician explained that based on physical examination, the Veteran's shoulder disabilities would affect his capacity for any type of occupational tasks that required overhead movements. However, the physician found that the Veteran would be able to perform sedentary type activities such as desk-top occupational tasks that do not require overhead activities. The physician reported that the scar disorder did not affect any occupational activity.

The June 2017 VA hearing loss and tinnitus examination reflects that the Veteran's tinnitus had no effect on occupational functioning.

The Veteran's application for a TDIU rating indicated that he last worked full-time in 2009. He reported that all his service-connected disabilities prevented him from securing or following any substantial gainful occupation. He had completed 4 years of college and had no further education or training.

Despite the Veteran's contentions, his service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation. While the evidence demonstrates that the Veteran could not engage in physical employment, specifically, lifting or performing strenuous activities above shoulder height or past 45 degrees of external rotation; lifting objects weighing 10 pounds or more above shoulder height; performing any overhead job task, the Veteran was not precluded from engaging in sedentary type employment (See June 2017 VA examination opinion). 

Thus, the evidence of record indicates that the Veteran is not unemployable due solely to his service-connected disabilities given that he can engage in sedentary employment that do not require overhead activities.


ORDER

The application to reopen a claim for service connection for a bilateral foot disability is denied. 

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied.

Service connection for an acquired psychiatric disorder, to include PTSD is denied.

A rating in excess of 20 percent for residuals of recurrent dislocation of the left shoulder is denied. 

A rating in excess of 10 percent for tinnitus is denied.

A rating in excess of 10 percent for a scar on the left upper extremity is denied.



A TDIU rating is denied.




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


